COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-18-00002-CV


ESTATE OF LINDA KATINA
STATUM FROEHLE, DECEASED




                                     ----------

           FROM PROBATE COURT NO. 1 OF TARRANT COUNTY
                  TRIAL COURT NO. 2016-PR00096-1

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      Appellant Trebor J. Froehle, also known as John T. Froehle, attempts to

appeal these three trial court orders: “Order Probating Holographic Will, Granting

Dependent Administration and Authorizing Letters of Administration,” signed May

25, 2016; “Order Approving Inventory, Appraisement, and List of Claims,” signed

January 24, 2017; and “Order Ratifying Sale and Disposal of Personal Property,”


      1
       See Tex. R. App. P. 47.4.
signed January 26, 2017. His notice of appeal was not filed until November 9,

2017, making it untimely as to all three orders. See Tex. R. App. P. 26.1.

      We notified Appellant of our concern that we lack jurisdiction over this

appeal based on the untimely filed notice of appeal and warned that we could

dismiss this appeal absent a response showing grounds for continuing the

appeal. See Tex. R. App. P. 42.3(a), 44.3. Appellant’s response does not show

grounds for continuing the appeal.

      The time for filing a notice of appeal is jurisdictional in this court, and

absent a timely filed notice of appeal or timely filed motion for extension, we must

dismiss the appeal.       See Tex. R. App. P. 25.1(b), 26.3; Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997). Because Appellant's notice of appeal was

filed too late, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

26.1, 42.3(a), 43.2(f).



                                                   PER CURIAM

PANEL: PITTMAN, J.; SUDDERTH, C.J.; and BIRDWELL, J.

DELIVERED: April 12, 2018




                                         2